DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/934748 on December 22, 2021, in which Claims 1-10 and 17-26 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 17-26 are pending, of which Claims 1-10 and 17-26 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


6. (Original) The memory device of claim 5, wherein the old data access information includes sPPR off information for turning off the second repair operation.

9. (Original) The memory device of claim 1, wherein the second repair operation includes: a first latch configured to latch an address in response to an active 


Allowable Subject Matter
Claims 1-10 and 17-26 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-20.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “perform a second repair operation for temporarily repairing the first wordline corresponding to the defective address to a second redundancy wordline in the second repair mode, and activate the first wordline to access old data in the second repair off mode to access old data after the first wordline is repaired to the second redundancy wordline by the second repair operation, wherein the old data is data stored in a  are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
OH et al. (U.S. Patent Application 2014/0078842), hereinafter “OH”.  OH is cited on PTO-892 filed 1/11/2022.
	OH: ¶ 213 teaches the anti-fuse circuit may operate according to control of the control logic.  When a post package repair operation is executed by the control logic, 


Although conceptually similar to the claimed invention of the instant application, OH does not teach activating the first wordline to access old data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Ambroladze (US Patent Applicant 2013/0339809) teaches when memory errors occur, which may be "hard" (repeating) or "soft" (one-time or intermittent) failures, these 
-Fujii (US Patent Applicant 2010/0169705) teaches a memory repairing apparatus that repairs fail bits of a memory provided with a plurality of backup lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114